     Bradley Austin
 1
     SNELL & WILMER
 2   3883 Howard Hughes Parkway
     Suite 1100
 3   Las Vegas, NV 89169-5958
     702-784-5200
 4   702-784-5252 (Fax)
 5   baustin@swlaw.com

 6   Attorneys for Defendant
     EQUIFAX INFORMATION SERVICES LLC
 7
     Meryl W. Roper (pro hac vice)
 8   mroper@kslaw.com
 9   Zachary A. McEntyre (pro hac vice)
     zmcentyre@kslaw.com
10   John C. Toro (pro hac vice)
     jtoro@kslaw.com
11   KING & SPALDING LLP
     1180 Peachtree St., NE
12
     Atlanta, GA 30309
13   404-572-4600
     404-572-5100 (Fax)
14
     (See signature block for complete listing of attorneys)
15

16                               UNITED STATES DISTRICT COURT
17                                      DISTRICT OF NEVADA
18

19   PATRICK INSCHO, on behalf of himself and             Case No. 2:18-cv-790-MMD-VCF
     all consumers similarly situated,
20
                                                          STIPULATED MOTION TO STAY
21                  Plaintiff,                            DEADLINES

22          v.

23   EQUIFAX INFORMATION SERVICES,
     LLC,
24
                    Defendant.
25

26
            Plaintiff Patrick Inscho, and Defendant Equifax Information Services LLC (“Equifax”),
27
     by counsel, file this Stipulated Motion to Stay Deadlines for sixty days, until December 21,
28

                                                      1
     2018, at which time the parties expect to have a final executed settlement agreement and will
 1

 2   ask the court to stay all deadlines until final approval of the settlement is obtained. The parties

 3   further state as follows:
 4
            1.      This case is one of a number of similar putative class actions brought against
 5
     Equifax around the country regarding the reporting of public records (i.e., tax liens and civil
 6
     judgments).
 7

 8          2.      On October 9, 2018, the parties in these putative class actions reached an
 9
     agreement in principle to resolve the pending cases on a nationwide basis through a class
10
     settlement to be presented for approval in the Eastern District of Virginia. The settlement, if
11
     approved, would resolve the putative class action claims in this case.
12

13          3.      The parties request that the Court stay this matter for 60 days until December 21,

14   2018, while the parties negotiate a formal settlement agreement. The parties will update the
15
     Court at the conclusion of the stay regarding the status of the settlement.
16
            WHEREFORE, the parties respectfully request that their Stipulated Motion to Stay
17

18   Deadlines be granted.

19

20   SO STIPULATED AND AGREED:
21
     /s/ John Albanese (w/ permission)                 /s/ Meryl W. Roper
22   Don Springmeyer                                   Meryl W. Roper (pro hac vice)
     Nevada Bar No. 2021                               mroper@kslaw.com
23   Jordan J. Butler                                  Zachary A. McEntyre (pro hac vice)
     WOLF, RIFKIN, SHAPIRO,                            zmcentyre@kslaw.com
24      SCHULMAN & RABKIN, LLP                         John C. Toro (pro hac vice)
25   3556 E. Russell Road, 2nd Floor                   jtoro@kslaw.com
     Las Vegas, NV 89120                               KING & SPALDING LLP
26   702-341-5200                                      1180 Peachtree St., NE
     dspringmeyer@wrslawyers.com;                      Atlanta, GA 30309
27   jbutler@wrslawyers.com                            404-572-4600
                                                       404-572-5100 (Fax)
28

                                                       2
                                         CERTIFICATE OF SERVICE
 1

 2          This is to certify that I have on this 22nd day of October, 2018, served a true and correct

 3   copy of the foregoing via e-mail to the following counsel of record:

 4             Don Springmeyer                           E. Michelle Drake
               Jordan J. Butler                          John Albanese
 5
               WOLF, RIFKIN, SHAPIRO,                    BERGER & MONTAGUE, PC
 6               SCHULMAN & RABKIN, LLP                  43 SE Main St, Suite 505
               3556 E. Russell Road, 2nd Floor           Minneapolis, MN 55422
 7             Las Vegas, NV 89120                       emdrake@bm.net;
               dspringmeyer@wrslawyers.com;              jalbanese@bm.net;
 8             jbutler@wrslawyers.com;
 9
               Kristi C. Kelly
10             KELLY & CRANDALL, PLC
               3925 Chain Bridge Road, Suite 202
11             Fairfax, VA 22030
               kkelly@kellyandcrandall.com
12

13
                                                           /s/ Meryl W. Roper
14                                                         Meryl W. Roper

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
